POSITIVE ELECTRODE PLATE AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 25 and September 27, 2021 and April 20, 2022 are being considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following:
In claim 25, the parentheses and the contents therein should be removed.
In claim 25, the phrase “by weight” is redundant if the phrase “weight percentage” is used.
In claim 25, the conjunctive word “and” that is used to conjoin paragraphs of claim 25 should be moved down. 
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 27-28, 31-33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the description" in “… measured according to the description”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “the polymer matrix is a fluorinated polyolefin and/or chlorinated polyolefin polymer matrix”, and the claim also recites “the polymer matrix of the safety coating is fluorinated polyolefin and/or chlorinated polyolefin having a crosslinked structure” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The phrase “preferably” in claims 27, 28, 31 and 33 leads to confusion over the intended scope of the claim, and it is unclear whether the claimed narrower range or narrower limitations are required. The metes and bounds of the claim are not clearly set, which renders the claim indefinite. See MPEP § 2173.05 (c).
The “above material” recited in claim 28 renders the claim indefinite, since it is unclear what it refers to. It may refer to those materials recited in claim 28, but maybe also refers to those materials recited in claim 25, since claim 28 depend from claim 25.
Claim 31 recites the limitation “the respective method in the description”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 32, the limitation “single side thickness” is unclear, which renders the claim indefinite. For purposes of examination, this limitation is interpreted as referring to the thickness of the film layer on one side of the current collector.
Claim 36 recites the limitation “the battery”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 25-29 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107437622 A, whose English machine translation is being used herein for citation purposes, hereafter Liu) in view of Fukui et al. (US 20050244711 A1, hereafter Fukui).
Regarding claims 25-27 and 29, Liu teaches a positive electrode plate comprising a metal current collector, a positive active material layer, and a safety coating (“a coating layer”) disposed between the current collector and the positive active material layer (See at least Abstract). The safety coating may comprise a polymer matrix such as fluorinated polyolefin (e.g., polyvinylidene fluoride, abbreviated as PVDF, [0015]; one of ordinary skill in the art would know PVDF is a fluorinated polyolefin having a crosslinked structure), a conductive material such as a conductive metal material (e.g., Al powder or Ni powder, [0015]), and an inorganic filler such as a metal oxide (e.g., aluminum oxide Al2O3, [0020]-[0021]),
wherein, based on the total weight of the safety coating, the polymer matrix is present in a weight percentage of 30% to 80% ([0018]), the conductive material is present in a weight percentage of 20% to 70% ([0019]), and the inorganic filler is present in a weight percentage of 3% to 20%. The said ranges overlap the claimed range in claim 25 (or in claim 29), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Liu teaches the current collector is a metal current collector (e.g., Al foil, [0072]), but does not teach the current collector has an elongation at break (δ) being 0.8%≤δ≤2%. In the same field of endeavor, however, Fukui discloses an elastic elongation at break of 1.0% or more will restrain the current collector from being deformed or wrinkled and thereby an active material layer is restrained from flaking off from the current collector ([0007] and [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a metal current collector with an elastic elongation at break of 1.0% or more, as taught by Fukui, in order to achieve benefits mentioned above. The range of “1.0% or more” overlaps the claimed 0.8-2%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 28, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the inorganic filler may be aluminum oxide Al2O3 ([0020]-[0021], Liu).
Liu as modified further teaches the inorganic filler has an average particle diameter D of 0.7 µm to 2 µm ([0022], Liu), overlapping the instantly claimed range of 100 nm to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Further, the instant specification discloses that when the diameter of the inorganic filler is in the range of 100 nm to 10 µm, the BET specific surface area of the inorganic filler is not more than 500 m2/g. Since Liu teaches a smaller diameter (0.7 µm to 2 µm, ([0022], Liu) than 10 µm, the inorganic filler will have a BET specific surface area of not more than 500 m2/g.
Regarding claim 30, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the metal current collector has a thickness of 12 µm (See, e.g., Al foil has a thickness of 12 µm, [0039], Liu), anticipating the claimed range of 4 µm to 16 µm.
Regarding claim 31, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the positive active material layer and the safety coating together may be named as a film layer as claimed. Liu as modified is silent to the elongation at break as claimed.  However, Liu discloses that the amount of the polymer matrix can be adjusted from 30% to 80% by mass ([0018]) and the amounts of the conductive material and the inorganic filler can also be adjusted ([0019], [0023]), which would necessarily cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily be able to adjust, for example, the amount of the polymer matrix of Liu to arrive at the claimed elongation at break, through routine experimentation. MPEP § 2144.05.
The claimed limitation “the film layer has a binding force of 10 N/m or more with the metal current collector” represents a property or characteristic of the film layer. Since Liu as modified teaches the same film layer as claimed, the claimed property or characteristic is necessarily present. If the composition is the same, it must have the same properties (see MPEP § 2112.01, II).
Regarding claim 32, Liu as modified teaches the positive electrode plate as claimed in claim 31, and Liu further discloses that the thickness of the safety coating can be 2 µm to 10 µm ([0026], Liu) and that a positive electrode active material layer is coated on the safety coating. Even if Liu does not explicitly disclose a specific thickness of the active material layer, one of ordinary skill in the art would readily arrive at, through routine experimentation, a thickness of the active material layer such that the total thickness of the safety coating and the active material layer on one side of the current collector, i.e., a single side thickness as claimed, is in a range of 30 µm to 80 µm. It is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 33, Liu as modified teaches an electrochemical device comprising the positive electrode plate as claimed in claim 1, which is a secondary battery (e.g., “lithium ion battery” in [0072], Liu).
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170125774 A1, hereafter Choi) in view of Liu and Fukui.
Regarding claims 33-36, Choi teaches a battery pack comprising a battery module (See, at least, Abstract), wherein the battery module includes a plurality of secondary batteries (Abstract). Furthermore, one of ordinary skill in the art would readily appreciate that the secondary battery taught by Liu and Fukui can be one of the plurality of secondary batteries of Choi.
Choi as modified further teaches a device comprises the secondary battery as claimed in claim 33, wherein the device may be hybrid electric vehicles and  the secondary battery is used as a power source of the hybrid electric vehicles (See, at least, [0003], [0007], [0032] and [0125]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11, 15 and 17 of copending Application No. 16426871 (‘871). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in said claims of the instant application are taught by limitations recited in said claims of ‘871.
Claims 25-29, 31 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-20 of U.S. Patent No. 11196044 B2 (‘044). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in said claims of the instant invention are taught by the limitations in said claims of ‘044.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727